DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 2, 4-9, 11-14, and 16 are pending in the application. Claim 16 was previously withdrawn from consideration as being drawn to a non-elected invention. Claims 3, 10, and 15 were previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2013/0322376) and Lunden et al. (US 2019/0059029), in view of Krishnamurthy et al. (Newly Cited, US 2013/0315157).
Regarding claims 1 and 8, Marinier discloses or suggests a method performed by a wireless transmit/receive unit (WTRU) for handover among a set of plurality of coordinated transmission-reception points (TRPs), the method and the WTRU comprising:
a processor  (see at least paragraph 39, Fig. 1B, element 118) configured to measure a first reference signal (RS) of a first set of the plurality of coordinated TRPs and a second RS of a second set of the plurality of coordinated TRPs (see at least paragraphs 391, 399, 404, 407, 416, 426, 427, and 434, the WTRU receives measurement configuration information for a number of transmission points, where the TRPs can be separated into groups (or lists), where the WTRU measures the CSI-RS or TP-RS and report a CSI for multiple different groups (or subsets) of TRPs); and
a receiver (see at least paragraph 42, Fig. 1B, element 120) configured to receive a grant to transmit to the coordinated TRPs (see at least paragraphs 88, 145, 175, and 191, CSI reporting resources are indicated to the WTRU via a grant);
a transmitter (see at least paragraph 42, Fig. 1B, element 120) configured to transmit to the first set of the plurality of coordinated TRPs (see at least paragraphs 427 and 434, the WTRU may report CSI reports to sets of TRPs),

Marinier does not explicitly disclose that the processor is configured to autonomously determine whether to transmit…based on the first RS, the second RS, and a change in circumstances. However, Lunden, from the same or similar fields of endeavor, discloses or suggests a processor configured to autonomously determine whether to transmit…based on the first RS, the second RS, and a change in circumstances (see at least paragraph 78, “In autonomous HO, UE determines to perform HO and itself initiates the procedure without explicit decision or signalling from the network. Although the HO is said to be autonomous, the network may (depending on how autonomous HO is implemented) configure UE with some restrictions such as carrier or list of accepted target cells, so the HO may not be fully autonomous. In the case of autonomous HO, UE context is provided to a target cell from the source cell using context fetch procedure (signalling over X2, similar to HO preparation but originated by the target cell). To support this the UE, when autonomously establishing the connection to the target cell, indicates the source cell so that the UE context can be fetched from the correct place.”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autonomous handover decision of Lunden in to the invention of Marinier in order to improve the efficiency during heterogenous network handover (see at least paragraph 75 of Lunden).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the technique as taught by Krishnamurthy in to the invention of Marinier and Lunden in order to allow the TPs in the network to use the reported CSI to adapt the transmission between the TPs and the UE in the network (see at least paragraph 28 of Krishnamurthy).
Regarding claims 2 and 9, Marinier discloses or suggests that the measuring includes determining, for a signal received from at least one set of the plurality of TRPs, at least one of: received power, received signal strength, received signal quality, interference, or interference to noise ratio (SNIR) (see at least paragraphs 387 and 434, RSRP);
regarding claims 4 and 11,the processor and the transmitter are further configured to create and transmit a TRP list (see at least paragraph 314, a WTRU may sort TRPs into “goo” and “bad” lists (or sets) and report this information to the network);
regarding claims 5 and 12, the receiver is further configured to receive an indication of a master TRP (see at least paragraph 407, “Since the WTRU may be performing measurements for multiple transmission points within the same cell or within different cells, for reasons such as for example to allow for proper measurement criteria evaluation and comparisons with other cells that may also be configured with multiple transmission points, the WTRU may use one or a combination of various measurements. In an example, the WTRU, in addition to measuring the CSI-RS or TP-RS of some or all configured transmission points may also perform CRS measurements on the serving cell and/or neighboring cells, in some embodiments the CRS measurements may be R10 CRS measurements. In this example, a measurement may be used as a basis of comparison for other events. In another example, the WTRU may use the best measured transmission point for some cells or each cell as a reference for comparison for other events (e.g., to evaluate and trigger event A3, the WTRU may take into account the quality of best transmission point within the serving cell, and in some embodiments may only take into account the quality of best transmission point within the serving cell). In another example, the WTRU may use the first CSI-RS or TP-RS of some or each configured subset, if configured. In another example, the WTRU may use a function or an average of the CSI-RS or TP-RS measured from different physical channel identities or different subsets (e.g., alternatively, the CSI-RS or TP-RS used in the equation may be the CSI-RS or TP-RS in the configured CoMP set (e.g. CSI report set)),” the best (or master) TRP of the serving cell is used for comparison reasons, where event A3 is generally used as a handover event within LTE (i.e., Neighbor becomes offset better than serving));
regarding claims 6 and 13, the processor and the transmitter are further configured to indicate to the first TRP of the first set of the plurality of coordinated TRPs that a transmission was made to the second set of the plurality of TRPs (see at least paragraph 425, “When the criteria corresponding to one of the measurement events (e.g. report configurations) for a transmission point may be fulfilled and/or when the WTRU may determine to transmit a measurement report according to a request within a reporting configuration. The WTRU may trigger a measurement report wherein some or all of the following information may be included and sent to the network: the measurement identity; the physical channel identity of the serving cell; the transmission point(s) identity that triggered the event and the corresponding measurement result, where the transmission point identity may correspond to a transmission point index provided in the original configuration message, which may be an explicit index or implicitly determined by the WTRU based on the order of the transmission point configuration (alternatively, the transmission point identity may be indicated in the report by way of providing the virtual cell ID that may be provided as part of the measurement list, for example for the scenario where a virtual ID may be provided for the WTRU--the transmission point identity may include the TSI and/or the PI); the subset in which the CSI-RS or TP-RS that trigger the event may correspond; and/or the measurements of other transmission points may also be included in the report. In case of blind detection, embodiments contemplate that the RE in which a reference signal may have been detected may be indicated in the report. The network may use this measurement report to determine the CoMP set and configure the WTRU with a set, which may determine the set of transmission points for which the WTRU may perform CSI reporting. One or more embodiments may be equally extended to transmission 
regarding claims 7 and 14, the processor and the transmitter are further configured to provide WTRU-context information to the second set of the plurality of TRPs (see at least paragraphs 421, 425, and 434, a measurement (or CSI) report must contain WTRU context (or identity information) in order to be used for decisions like handover).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/09/2021